Exhibit 99.1 WARNER MUSIC GROUP CORP. REPORTS RESULTS FOR FISCAL THIRD QUARTER ENDED JUNE 30, 2017 • Total revenue grew 13.1% or was up 15.5% in constant currency • Digital revenue grew 30.2% or was up 33.0% in constant currency • Net income was $143 million versus a loss of $7 million in the prior-year quarter • OIBDA was $115 million versus $120 million in the prior-year quarter NEW YORK, New York, August 8, 2017—Warner Music Group Corp. today announced its third quarter financial results for the period ended June 30, 2017. “Our momentum continues with our eighth consecutive quarter of revenue growth – the last seven of which were up double digits,” said Steve Cooper, Warner Music Group’s CEO.“Our artists and songwriters are creating great music and our team is outperforming in a growing industry.” “I’m proud of our team for delivering such strong results, particularly against difficult comparisons in the prior-year quarter,” added Eric Levin, Warner Music Group’s Executive Vice President and CFO.“I’m confident that 2017 will be another strong year.” Total WMG Total WMG Summary Results (dollars in millions) For the Three Months Ended June 30, 2017 For the Three Months Ended June 30, 2016 % Change (unaudited) (unaudited) Revenue $ $ 13 % Digital revenue 30 % Operating income 51 45 13 % Adjusted operating income⁯(1) 57 36 58 % OIBDA(1) -4 % Adjusted OIBDA(1) 9 % Net income (loss) (7 ) - Adjusted net income (loss) (1) ) - Net cash provided by operating activities 83 35 - (1) See "Supplemental Disclosures Regarding Non-GAAP Financial Measures" at the end of this release for details regarding these measures. Revenue grew 13.1% (or 15.5% in constant currency). Growth in Recorded Music digital, licensing and artist services and expanded-rights revenue and in Music Publishing performance and digital revenue was partially offset by declines in Recorded Music physical revenue and Music Publishing mechanical revenue.Music Publishing synchronization revenue was flat.Revenue grew in all major regions.Digital revenue grew 30.2% (or 33.0% in constant currency), and represented 54.1% of total revenue, compared to 47.0% in the prior-year quarter.This is the second consecutive quarter where digital revenue exceeded 50% of the company’s total revenue. Operating income increased to $51 million, compared to $45 million in the prior-year quarter, as a result of higher revenue.OIBDA declined 4.2% to $115 million from $120 million in the prior-year quarter and OIBDA margin declined 2.3 percentage points to 12.5% from 14.8% in the prior-year quarter. The decline in OIBDA and OIBDA margin was primarily due to a one-time gain on PLG-related asset sales in the prior-year quarter and a one-time loss on PLG-related asset sales, higher variable compensation expense and higher A&R investment in the current quarter.Adjusted OIBDA rose 9.0% and Adjusted OIBDA margin was down 0.5 percentage points to 13.2% as a result of higher variable compensation expense and higher A&R investment. Net income was $143 million, compared to a $7 million loss in the prior-year quarter, and Adjusted net income was $149 million, compared to a $16 million loss in the prior-year quarter. The increase was primarily attributable to a $128 million tax benefit resulting from the reversal of a significant portion of our U.S. deferred tax asset valuation allowance and a $51 million tax benefit related to foreign currency losses on intercompany loans as well as higher operating income and lower interest expense.These factors were partially offset by higher other expenses related to losses on the company’s Euro-denominated debt and derivative liabilities, as well as a loss on investment, $27 million of U.S. income tax expense and $3 million loss on extinguishment of debt. Adjusted operating income, Adjusted OIBDA and Adjusted net income exclude certain costs and losses from PLG-related asset sales and costs associated with the company’s shared service center relocation.See below for calculations and reconciliations of OIBDA, Adjusted operating income, Adjusted OIBDA and Adjusted net income.
